In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1795V
                                         UNPUBLISHED


    ASHLEY CORN,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: April 28, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On November 20, 2018, Ashley Corn filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of an influenza (“flu”) vaccine administered
to her on October 24, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On December 13, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a right SIRVA. On April 28, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$100,779.97. Proffer at 1. The award is comprised of the following: $95,000.00 for pain

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and suffering and $5,779.97 for unreimbursable out of pocket expenses. Id. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $100,779.97 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                    )
 ASHLEY CORN,                                       )
                                                    )
                  Petitioner,                       )
                                                    )    No. 18-1795V
 v.                                                 )    Chief Special Master Corcoran
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                  Respondent.                       )
                                                    )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On December 5, 2019, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. ECF No. 23. Thereafter, on Decmeber 13,

2019, Chief Special Master Corcoran issued a Ruling on Entitlement, finding that petitioner was

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”). ECF No. 24.

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$100,779.97. The award is comprised of the following: $95,000.00 for pain and suffering and

$5,779.97 for unreimbursable out of pocket expenses. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $100,779.97, in the form of a check payable to petitioner. Petitioner
agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ LYNN C. SCHLIE
                                                       Lynn C. Schlie
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Tel: (202) 616-3667
                                                       Fax: (202) 616-4310

Dated: April 28, 2020